DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the continuous filaments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are dependent of claim 1, thus they carry similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geus et al. (US Pub. No.: 2009/0026647 A1) (hereinafter Geus) in view of Balk (US Pat. No.: 4,820,142).
Regarding claims 1 and 12, Geus discloses a method of making spunbonded nonwoven in an apparatus having:  a spinneret (1) for downwardly emitting the continuous filaments in a filament direction;
a cooling chamber (8a, 8b) directly beneath the spinneret for receiving the spun filaments from the spinneret and cooling the spun filaments with cooling air and having relative 
means for extracting (11) air from the cooling chamber at the longitudinal sides; 
a stretcher (4) directly beneath the cooling chamber for is receiving and elongating the cooled filaments; and
a device (7) for depositing the stretched filaments as a band and conveying the band off in the machine direction (Fig. 1). 
Geus is silent about respective air-supply manifolds on the transverse sides for feeding cooling air therefrom into the cooling chamber. 
Balk also discloses an apparatus for making spunbonded nonwoven. The apparatus disclose cooling region with air flow dividing guiding walls or baffles (14) (corresponding to conduit) connected to the shaft wall (11). The air flow dividing guiding walls (14) are of adjustable height and the height of the intensive cooling region (12) is adjustable because of that height adjustability (Fig. 1; Col 3, Ln 5-25). Notice the air-supply manifolds are on the transverse sides of the feeding cooling device (Notice the depiction below). 

    PNG
    media_image1.png
    480
    525
    media_image1.png
    Greyscale

 
Thus, it’s well known within the art to supply air from the transverse sides of the cooling device with manifolds. The benefit of doing so would have been to adjust the height and the height of the cooling region. Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the manifolds as taught by Balk to allow the cooling air to flow from the transverse side of the cooling device. The benefit of doing so would have been to allow the height of the cooling region to be adjusted as needed.
Regarding claims 2 and 12 Geus disclose drawing monomers with an extractor (11) from between the spinneret (1) and the cooling chamber (2), and feeding cooling air extracted from least one longitudinal side wall of the cooling chamber into the extractor (Fig. 1; ¶0034). Balk discloses baffles (14) (corresponding to conduit) (Fig. 1).
Regarding claim 3, Balk discloses air flow dividing guiding walls (14) are of adjustable height and the height of the intensive cooling region (12) is adjustable because of that height 
Regarding claims 4 and 5, Balk discloses air control flaps (15) positioned upstream of the stretching gap (5) which have a horizontal pivot axis (17) are adjustable in regard to their setting angle against air flow according to the variation of the actual measured value of the thickness from a desired setpoint value. Balk further disclose the device for feeding process air includes the adjustable damper (20), the shaft wall (11), the air baffles (14) and an air blower or pump (Col 4, Ln 1-40). Thus, it’s known within the art to control the rate of air according to thickness of the final product. 
Regarding claim 7, Balk discloses providing the longitudinal and transverse side walls each with at least one opening or gas-permeable region through which the cooling air is introduced into or extracted from the cooling chamber (Fig. 1).
Regarding claim 9, Geus discloses blowers 9a and 9b which are connected to each plenums 8a, 8b for supplying process air, these blowers being operated by controller 18. It is furthermore within the scope of the invention that the rates or the flow rates of the air supplied to the cooling compartments 2a and 2b are variable and preferably controllable by the controller 18 (¶0035). Naturally, the blowers are capable of supplying cooling air at superatmospheric pressure to assure enough force is applied in cooling compartment.   
Regarding claim 10, Geus discloses monomer extraction which is capable of extracting the cooling air at various rate (¶0010). 
corresponding to air-conducting element) on at least one the longitudinal walls for guiding extracted cooling air (Fig. 1).
Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746